Citation Nr: 0911298	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  03-30 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for liver disability, 
to include liver cancer, liver cirrhosis, and hepatitis C.

3.  Entitlement to service connection for skin disability, to 
include folliculitis, cystic acne, and chloracne.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to June 
1969.

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in 
September 2005.  In a May 2006 decision, the Board denied 
entitlement to service connection for liver cancer, skin 
disability, and respiratory disability.  The Veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court) with regard to the denial of 
entitlement to service connection for liver cancer and skin 
disability.  By Judgment dated in August 2008, the Court 
vacated the Board's May 2006 decision with regard to the 
issues of entitlement to service connection for liver cancer 
and skin disability, and remanded the case to the Board for 
compliance with the instructions set forth in the Judgment.  

A November 2005 rating decision denied entitlement to service 
connection for bilateral hearing loss disability.  A notice 
of disagreement was filed in December 2005, a statement of 
the case was issued in October 2006, and a substantive appeal 
was received in November 2006.  A January 2008 supplemental 
statement of the case also addressed the hearing loss issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Bilateral hearing loss disability

The Veteran has claimed entitlement to service connection for 
bilateral hearing loss disability; however, he has not 
submitted any post-service medical evidence of a hearing loss 
disability.  A January 1966 entrance examination reflects 
normal hearing, specifically pure tone thresholds of zero, at 
500, 1000, 2000, 3000, 4000, and 6000 Hertz.  On April 1969 
separation examination, pure tone thresholds were recorded as 
5 decibels at 1000 and 2000 Hertz in the right ear, 25 
decibels at 4000 Hertz in the right ear, and 20 decibels at 
4000 Hertz in the left ear.  In light of in-service 
audiometric test results reflecting an upward shift at 
separation (see 38 C.F.R. § 3.385) and in light of his DD 
Form 214 which reflects that he was a construction machine 
operator, the Board has determined that the Veteran should be 
afforded a VA examination to assess the nature and etiology 
of any claimed bilateral hearing loss.

Liver disability

A June 2003 rating decision denied entitlement to service 
connection for liver cancer, claimed as directly due to 
service (38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008)) and claimed as due to exposure to herbicides 
(38 U.S.C.A. § 1116(f)).  The Veteran perfected an appeal, 
and such theories of entitlement were considered in the 
vacated May 2006 Board decision.  

In April 2005, the Veteran claimed entitlement to service 
connection for cirrhosis of the liver, and such claim was 
denied in a November 2005 rating decision.  The Veteran 
perfected an appeal in November 2006.  

In the April 2007 'Brief of Appellant' submitted to the 
Court, the Veteran contended that a claim of hepatitis C had 
been raised and had not properly been considered by the Board 
in addressing the claim of service connection for liver 
cancer.  Despite the Veteran's contentions otherwise, prior 
to submission of the April 2007 Brief, the Veteran had not 
raised a claim of service connection for hepatitis C.  The 
April 2003 claim of service connection for liver cancer, July 
2003 notice of disagreement, October 2003 substantive appeal, 
and other submissions prior to April 2007 do not reflect an 
intention to claim entitlement to service connection for 
hepatitis C.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.1(p), 
3.151(a), 3.155(a); see also Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998); Brannon v. West, 12 Vet. App. 32 
(1998).  In any event, the Veteran did raise a claim of 
service connection for hepatitis C in April 2007, and such 
claim must be adjudicated by the RO.  

The Board finds that the issues of entitlement to liver 
cancer and liver cirrhosis are inextricably intertwined with 
the issue of entitlement to service connection for hepatitis 
C, and will defer consideration of the appeal with regard to 
such issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision on 
one issue cannot be rendered until the other issue has been 
considered).

Skin disability

With regard to the Veteran's claimed skin disability, the 
Veteran contends that he developed red bumps on his face upon 
returning from Vietnam.  He further stated that the bumps 
would come and go, and some of these lesions had pus.  He 
reported that the lesions were lanced, but antibiotics were 
not prescribed.  He reported acne since that time.  VA 
outpatient treatment records reflect diagnoses of cystic acne 
and folliculitis, and a June 2005 VA examiner diagnosed 
chloracne, facial with mild scarring present on both cheeks 
and below left ear.  In light of such diagnoses, the Veteran 
should be afforded another VA examination to assess the 
etiology of his claimed skin conditions, and the likely date 
of onset of his chloracne, to include whether such disability 
manifested within one year of service discharge.  See 
38 C.F.R. § 3.307(a)(6)(ii), 3.309(e).

Accordingly, this case is REMANDED for the following actions:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's guidance in 
the case of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) in connection with his 
claims.  

2.  The Veteran should be scheduled for a 
VA audiometric examination to ascertain 
whether he currently suffers from 
bilateral hearing loss disability, as 
defined by 38 C.F.R. § 3.385.  If so, the 
examiner should offer an opinion as to 
whether such hearing loss is causally 
related to service.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner.  

3.  The Veteran should be afforded an 
examination to ascertain the nature and 
etiology of his claimed skin disability, 
to include chloracne, cystic acne, and 
folliculitis.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  After examining the 
Veteran and reviewing the claims file in 
its entirety, to include service 
treatment records and post-service 
medical records, the examiner should 
respond to the following:

	a)  If the Veteran has chloracne, 
what was the likely date of onset?

 	b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current skin disability, to 
include any chloracne, any cystic acne, 
and any folliculitis is/are related to 
service, or any incident therein?  

	c)  If the examiner is of the 
opinion that any current skin disability 
is causally related to service, then the 
examiner should offer an opinion as to 
whether any other current skin disability 
is proximately due to or has been 
aggravated by the skin disability found 
to be causally related to service.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

4.  The Veteran should be afforded an 
examination to ascertain the nature and 
etiology of the claimed liver disability 
(to include liver cancer, liver 
cirrhosis, and hepatitis C).  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  After examining the 
Veteran and reviewing the claims file in 
its entirety, to include service 
treatment records and post-service 
medical records, the examiner should 
respond to the following:

	a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that hepatitis C is causally related to 
the Veteran's active duty service?

	b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that liver cancer is causally related to 
the Veteran's active duty service?

	c)   Is it at least as likely as not 
(a 50% or higher degree of probability) 
that liver cirrhosis is causally related 
to the Veteran's active duty service?

	d)  If the examiner is of the 
opinion that any current liver disability 
is causally related to service, then the 
examiner should offer an opinion as to 
whether any other current liver 
disability is proximately due to or has 
been aggravated by the liver disability 
found to be causally related to service. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

5.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for bilateral hearing loss 
disability, for liver disability (to 
include liver cancer, liver cirrhosis, 
and hepatitis C), and for skin disability 
(to include folliculitis, cystic acne, 
and chloracne).  If any of the benefits 
sought are not granted, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


